Citation Nr: 0406447
Decision Date: 03/11/04	Archive Date: 07/21/04
DOCKET NO. 03-02 110                        DATE MAR 11 2004

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for low back strain.

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from, an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.



In January 2004, the veteran was scheduled for a VA Travel Board hearing. However, he failed to report for that hearing and provided no explanation for his failure to report. His hearing request, accordingly, is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2003).

FINDINGS OF FACT

1. The RO has notified the veteran of the type of evidence needed to substantiate his claim.

2. The veteran's initial claim for service connection for a residual low back injury was denied in an unappealed September 1993 rating decision.

3. Evidence submitted since the September 1993 rating decision is new but, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the veteran's claim.

CONCLUSION OF LAW

New and material evidence has not been submitted to reopen the veteran's claim of entitlement to service connection for low back strain. 38 U.S.C.A. §§ 5103, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2003).

-2



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9,2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted. The VCAA redefines VA's obligations with respect to its duty to assist the claimant with the development of facts pertinent to a de novo claim and includes an enhanced duty to notify the claimant as to the information and evidence necessary to substantiate a claim for VA benefits, regardless of whether the claim is de novo or instead represents an attempt to reopen a previously denied claim. This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA or filed before the date of enactment and not yet final as of that date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The final rule implementing the VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These regulations, likewise, apply to any claim for, benefits received by VA on or after November 9,2000, as well as to any claim filed before that date but not decided by VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) (relating to the definition of new and material evidence) and to the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA assistance in the case of claims to reopen previously denied final claims), which apply to any application to reopen a finally decided claim received on or after August 29,2001. See 66 Fed. Reg. 45,620 (Aug. 29,2001).

In this case, the Board is satisfied that VA's duty to notify the veteran of the evidence necessary to substantiate his claim has been met. The RO informed him of the need for such evidence in letters issued in May 2002 and October 2003. By these issuances, the RO has also notified the veteran of exactly which portion of that, evidence (if any) was to be provided by him and which portion VA would attempt to obtain on his behalf. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the May 2002 letter was issued prior to the August 2002 rating decision, the Board finds that no prejudice to the veteran will result in view of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), in which the United States

- 3 

Court of Appeals for Veterans Claims (Court) held that that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. The revised version of38 C.F.R. § 3.156(a) applies in this case because the veteran's claim was not received until March 2002, after the current regulation's effective date of August 29, 2001.

In this case, the veteran's initial claim for service connection for a residual low back injury was denied in a September 1993 rating decision on the basis that, while the veteran had an acute back injury in service, this injury had resolved by separation. The veteran was notified of this decision in the same month but did not respond in any manner in the subsequent year. The Board therefore finds that the September 1993 rating decision is final under 38 U.S.C.A. § 7105(c). The question for the Board now is whether new and material evidence has been received by the RO in support of the veteran's claim since the issuance of that decision.

Subsequent to the September 1993 rating decision, the only additional medical evidence received by the RO consists of V A treatment records, dated from February 2001 to July 2002. These records, however, reflect no treatment for a low back disorder. While these records are "new," in the sense that this evidence is not merely duplicative of evidence of record at the time of the September 1993 rating decision, the absence of relevant low back findings means that such evidence, by

-4



"itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the veteran's claim.

Indeed, the only new evidence of record supporting the veteran's claim is his own lay opinion, as suggested in multiple lay submissions. The veteran, however, has not been shown to possess the requisite medical training or credentials needed to render a competent opinion as to medical causation. Accordingly, his lay opinion does not constitute competent medical evidence and lacks probative value for the purpose of reopening a previously denied claim for service connection. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195,201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 49495 (1992).

Overall, the veteran has submitted new evidence in regard to his previously denied, claim for service connection for low back strain. This evidence, however, does not suggest either a current disorder or a causal link between a current disorder and service. Accordingly, this evidence does not relate to an unestablished fact necessary to substantiate the claim. Consequently, VA has not received new and material evidence to reopen the veteran's claim, and this appeal must be denied.

ORDER

New and material evidence has not been submitted to reopen a claim for service connection for low back strain, and the appeal is denied.

WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

- 5 




